DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 20 March 2020 has been considered.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the steps of creating a reference curve which associates a determined parameter (e.g., heart sound) with an atrioventricular delay value to in order provide a target range of the determined parameter to a desired range of atrioventricular delays combined with step of providing stimulation in a second mode to adjust stimulation to maintain the determined parameter in the target range.
Zhang et al. (US Publication no. 2017/0239472) is considered the closest relevant prior art.  Zhang et al. disclose several of the features of the claimed invention including that the recited first pacing mode of the present invention is known (para 4); using a heart sound, such as the amplitude of S1, as a surrogate for LV contractility (para 18); and constructing a reference curve (i.e., a trend) that associated the heart sounds with different atrioventricular delay interval settings (para 59-64 and 68-73).  The reference curves or trends are used to determine the optimal pacing vector and optimal atrioventricular .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        27 August 2021